ICJ_156_CertainDocumentsSeizure_TLS_AUS_2014-03-03_ORD_01_NA_03_FR.txt.                                                                                                 194




                       OPINION DISSIDENTE DE M. LE JUGE GREENWOOD

                 [Traduction]

                    Critères juridiques régissant l’indication de mesures conservatoires — Nécessité
                 pour la Cour de faire preuve de prudence — Engagement pris par l’Attorney‑General
                 de l’Australie le 21 janvier 2014 — Caractère juridiquement contraignant de
                 l’engagement formel pris par un Etat — Présomption que l’Etat agira de bonne foi
                 pour honorer son engagement envers la Cour — Engagement suffisant pour éviter
                 qu’un préjudice soit causé aux droits plausibles du Timor‑Leste dans l’attente de
                 l’arrêt au fond — Engagement ayant pour effet d’écarter tout risque réel et imminent
                 qu’un préjudice irréparable soit causé aux droits du Timor‑Leste — Conditions
                 relatives à l’indication de mesures conservatoires n’ayant donc pas été remplies en
                 ce qui concerne les éléments saisis — Absence de prise en compte, dans l’ordonnance,
                 des droits plausibles de l’Australie — Risque réel et imminent d’ingérence de
                 l’Australie dans les futures communications entre le Timor‑Leste et ses avocats.

                    1. Bien que je souscrive en grande partie au raisonnement suivi
                 dans l’ordonnance, j’ai voté contre les deux premiers points du dispositif,
                 que j’estime superflus en raison de l’engagement pris envers la Cour par
                 l’Attorney‑General de l’Australie. Je suis également préoccupé de ce que,
                 alors qu’elle était à juste titre résolue à protéger les droits revendiqués
                 par le Timor‑Leste, la Cour a ignoré ceux qu’invoquait l’Australie.


                               Les critères juridiques régissant l’indication
                                         de mesures conservatoires

                    2. La Cour tient son pouvoir d’indiquer des mesures conservatoires en
                 attendant de rendre un arrêt au fond du paragraphe 1 de l’article 41 du Sta‑
                 tut, qui dispose qu’elle « a le pouvoir d’indiquer, si elle estime que les circons‑
                 tances l’exigent, quelles mesures conservatoires du droit de chacun doivent
                 être prises à titre provisoire ». Bien que cela ne ressorte pas clairement du
                 libellé de cet article, la Cour a précisé que les « ordonnances i­ndiquant des
                 mesures conservatoires au titre de l’article 41 [avaient] un caractère obliga‑
                 toire » (LaGrand (Allemagne c. Etats‑Unis d’Amérique), arrêt, C.I.J. Recueil
                 2001, p. 506, par. 109) et qu’elles créaient dès lors des obligations juridiques
                 internationales à la charge des parties (Activités armées sur le territoire du
                 Congo (République démocratique du Congo c. Ouganda), arrêt, C.I.J. Recueil
                 2005, p. 258, par. 263), obligations dont l’inobservation peut elle‑même don‑
                 ner lieu à une décision de la Cour au stade du fond, même si cette dernière
                 ne fait pas autrement droit aux demandes présentées.
                    3. Dans la plupart des systèmes juridiques, les cours et tribunaux se sont
                 vus conférer pareil pouvoir leur permettant de rendre, à titre provisoire, une
                 ordonnance visant à s’assurer qu’il ne soit pas porté atteinte aux droits invo‑

                                                                                                  51




8 CIJ1061.indb 231                                                                                      25/03/15 08:46

                                 saisie et détention (op. diss. greenwood)                    195

                 qués par l’une des parties ou les deux du fait d’une quelconque action de la
                 partie adverse entre le début d’une affaire et le prononcé de la décision défi‑
                 nitive au fond (voir, par exemple, L. Collins, « Provisional and Protective
                 Measures in International Litigation », Recueil des cours de l’Académie de
                 droit international de La Haye (1992‑III), vol. 234, p. 9). De par leur nature
                 même, les mesures ainsi indiquées doivent presque toujours l’être à brève
                 échéance et sans qu’il soit procédé à l’examen approfondi des problèmes
                 juridiques et moyens de preuve auquel la juridiction en question se livre
                 lorsqu’elle rend une décision au fond. Telles sont nécessairement les caracté‑
                 ristiques d’un système de protection provisoire. Les mesures conservatoires
                 constituant une réponse à un risque imminent de préjudice irréparable, il
                 serait impossible de subordonner leur indication à l’obligation, pour la juri‑
                 diction saisie, d’établir au préalable qu’elle a compétence et que les droits
                 allégués existent réellement et sont bien applicables aux faits de l’espèce. Il
                 n’en résulte pas moins que la Cour internationale de Justice, dont la compé‑
                 tence découle du consentement des parties (voir, par exemple, Activités
                 armées sur le territoire du Congo (nouvelle requête : 2002) (République démo‑
                 cratique du Congo c. Rwanda), compétence et recevabilité, arrêt,
                 C.I.J. Recueil 2006, p. 39, par. 88), a la faculté d’imposer à l’une d’elles une
                 obligation juridique avant d’avoir déterminé si ce consentement lui a été
                 donné et aux fins de protéger des droits dont l’existence et l’applicabilité
                 n’ont pas encore été établies. Aussi lui appartient-il de faire preuve d’une
                 certaine prudence dans l’exercice des pouvoirs qu’elle tient de l’article 41.
                    4. Cette prudence se reflète tout d’abord dans les conditions que la Cour
                 a au fil des ans définies comme devant constituer un préalable à l’exercice du
                 pouvoir que lui confère l’article 41 du Statut, conditions qui lui imposent de
                 s’assurer a) que les dispositions invoquées en matière de compétence
                 semblent prima facie constituer une base susceptible de fonder sa juridiction ;
                 b) que les droits allégués sont à tout le moins plausibles, c’est‑à‑dire qu’il est
                 réalistement permis de penser que, lorsqu’elle se prononcera sur le fond de
                 l’affaire, la Cour reconnaîtra leur existence et leur applicabilité ; c) qu’il
                 existe un lien entre ces droits et les mesures devant être indiquées ; et d) qu’il
                 existe un risque réel et imminent que, en l’absence de telles mesures, un pré‑
                 judice irréparable soit causé aux droits en litige avant que la Cour ne rende
                 sa décision définitive au fond (voir, par exemple, Certaines activités menées
                 par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua),
                 mesures conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I),
                 p. 17, par. 49, p. 18, par. 53, p. 20, par. 60, et p. 21‑22, par. 63‑64).
                    5. Si je me vois contraint d’exprimer une opinion dissidente (voir les
                 paragraphes 22‑29 ci‑après), c’est en raison de la manière dont la Cour a,
                 en la présente espèce, abordé la quatrième condition susmentionnée. En
                 réalité, cette condition comprend plusieurs éléments différents mais néan‑
                 moins liés qui doivent être réunis pour que la Cour puisse indiquer des
                 mesures conservatoires. Le premier d’entre eux est le fait que celle‑ci doit
                 s’assurer qu’il existe un risque réel et imminent qu’un préjudice irrépa‑
                 rable soit causé, avant le prononcé de l’arrêt au fond, aux droits qu’une
                 partie pourrait se voir reconnaître, préjudice qui, de ce point de vue au

                                                                                                52




8 CIJ1061.indb 233                                                                                    25/03/15 08:46

                                    saisie et détention (op. diss. greenwood)                              196

                 moins, rendrait l’arrêt inopérant. Le deuxième élément est le fait que les
                 mesures que la Cour envisage d’indiquer doivent être jugées nécessaires
                 pour empêcher qu’un tel préjudice se produise. Ce deuxième élément en
                 contient implicitement un troisième, à savoir que les mesures ne doivent
                 pas aller au‑delà de ce qui apparaît indispensable pour atteindre l’objectif
                 recherché. Cet aspect revêt une importance toute particulière lorsque les
                 mesures en question pourraient limiter — peut-être même pendant plu‑
                 sieurs années — l’exercice, par la partie contre laquelle elles sont dirigées,
                 de certains droits susceptibles de lui être reconnus ultérieurement.
                    6. La nécessité de faire preuve de prudence transparaît ensuite dans l’ap‑
                 proche que la Cour a adoptée quant au rapport entre le rôle qu’elle doit
                 jouer au stade des mesures conservatoires et celui qui est le sien lors de la
                 phase de l’examen au fond. Dans le Règlement de la Cour, la procédure qui
                 régit l’indication de mesures conservatoires est exposée sous l’intitulé « pro‑
                 cédures incidentes ». Il s’agit d’une procédure incidente, ou accessoire, à la
                 procédure au fond en ce que la Cour n’a la faculté d’indiquer pareilles
                 mesures que si celles‑ci sont nécessaires pour préserver les droits qu’elle
                 pourrait décider, au stade de l’examen au fond, de reconnaître à l’une des
                 parties et de juger applicables aux faits qui auront alors été établis 1. A cet
                 égard, j’estime qu’il est abusif de qualifier les mesures conservatoires d’au‑
                 tonomes, puisqu’elles ne le sont qu’au sens où un Etat peut être tenu pour
                 responsable de leur violation même s’il obtient gain de cause au fond. Il
                 n’en demeure pas moins que, lorsqu’elle a à connaître d’une demande en
                 indication de mesures conservatoires, la Cour doit veiller à ne pas aborder
                 des questions qui ne pourront être tranchées comme il convient qu’au stade
                 du fond. Aussi ne devrait‑elle pas, bien que soulignant qu’elle n’indique des
                 mesures visant à protéger les droits revendiqués que si ceux‑ci sont plau‑
                 sibles, aller au‑delà de cette appréciation préliminaire en prenant des déci‑
                 sions ou en faisant des déclarations susceptibles de préjuger les questions
                 qu’elle ne pourra trancher sur le fond qu’après avoir établi qu’elle a compé‑
                 tence et eu l’occasion d’examiner dans leur intégralité l’argumentation juri‑
                 dique et les éléments de preuve que les parties souhaitent lui présenter. La
                 Cour ne doit pas non plus se laisser influencer, au stade des mesures conser‑
                 vatoires, par ce que pourrait être la solution au fond.
                    7. Enfin, quoique la Cour ne puisse indiquer des mesures conserva‑
                 toires que si les conditions énoncées au paragraphe 4 ci‑dessus sont rem‑
                 plies, le fait qu’elles le soient ne l’y oblige pas pour autant. Dès lors qu’il
                 est satisfait à ces conditions, la Cour jouit en effet, ainsi que cela ressort
                     1 Fréquemment incluse dans une ordonnance en indication de mesures conservatoires,

                 la mesure par laquelle la Cour enjoint aux deux parties de s’abstenir de tout acte qui risque‑
                 rait d’aggraver ou d’étendre le différend (voir, par exemple, Certaines activités menées par
                 le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua), mesures conservatoires,
                 ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 27, par. 86 3)) pourrait sembler
                 déroger à ce principe. Tel n’est toutefois pas le cas : en effet, une telle mesure n’est norma‑
                 lement pas indiquée seule, mais aux côtés de mesures de protection de certains droits.
                 En outre, il existe bel et bien un lien avec l’affaire au fond, puisque le différend que les
                 parties sont invitées à ne pas aggraver ou étendre n’est autre que celui sur lequel la Cour
                 est appelée à se prononcer au stade de l’examen au fond.

                                                                                                             53




8 CIJ1061.indb 235                                                                                                 25/03/15 08:46

                                 saisie et détention (op. diss. greenwood)                   197

                 clairement du libellé de l’article 41 du Statut, d’un pouvoir discrétion‑
                 naire. Elle doit alors examiner soigneusement les droits allégués par cha‑
                 cune des deux parties et, aux fins de protéger d’un préjudice irréparable
                 les droits plausibles invoqués par l’une d’elles, garder toujours à l’esprit
                 l’effet que le respect de son ordonnance est susceptible d’avoir sur la
                 faculté de l’autre partie d’exercer les droits plausibles qui sont les siens.
                 Cela a amené les juridictions de certains pays à subordonner l’indication
                 de mesures provisoires en faveur d’une partie à la condition qu’elle s’en‑
                 gage, si elle devait être déboutée au fond, à indemniser la partie adverse à
                 raison des frais supportés par celle‑ci pour se conformer à l’ordonnance
                 provisoire. Pareille condition confère une certaine protection aux droits
                 qui pourraient être reconnus ultérieurement à la seconde partie et atténue
                 le caractère unilatéral des mesures provisoires. La Cour internationale de
                 Justice n’a toutefois jamais souhaité l’imposer, la nature de la plupart des
                 affaires dont elle est saisie (dont la présente) étant par ailleurs telle qu’une
                 indemnisation financière de ce type ne serait ni suffisante ni appropriée.
                 Cela ne dispense cependant pas la Cour de son devoir de faire en sorte
                 que toute mesure conservatoire qu’elle pourrait indiquer, tout en proté‑
                 geant les droits d’une partie, ne cause pas un préjudice indu à ceux de la
                 partie adverse. Là encore, une certaine prudence est de mise.


                             L’application des critères en la présente espèce

                    8. Pour en venir à l’application des critères susmentionnés aux faits de
                 l’espèce, il apparaît que celle-ci requérait des précautions particulières de la
                 part de la Cour, le contexte dans lequel le Timor‑Leste a présenté sa
                 demande en indication de mesures conservatoires étant pour le moins
                 inhabituel, et ce, à plusieurs titres. Premièrement, dans le cadre d’une pro‑
                 cédure d’arbitrage qu’il a engagée, celui‑ci a allégué que des fonctionnaires
                 australiens s’étaient livrés, sur son territoire, à des actes ayant permis à
                 l’Australie d’obtenir un avantage déloyal dans la négociation d’un traité
                 conclu entre les deux Etats, allégation que le Timor‑Leste entend étayer
                 par le témoignage d’un ancien agent du service de renseignement extérieur
                 de l’Australie (Australian Secret Intelligence Service (ASIS)). Deuxième‑
                 ment, il soutient que, en violation des droits que lui confère le droit inter‑
                 national, des agents du service de renseignement intérieur de l’Australie
                 (Australian Security Intelligence Organisation (ASIO)) ont saisi, dans les
                 locaux professionnels de Canberra d’un avocat australien qui le conseille,
                 des documents ayant trait, d’une part, à sa première allégation et, d’autre
                 part, à sa position juridique vis‑à‑vis de l’Australie. Troisièmement, l’Aus‑
                 tralie affirme, quant à elle, que les déclarations publiques faites par le
                 Timor‑Leste et son avocat australien donnent à penser qu’un ancien agent
                 de l’ASIS s’est rendu coupable d’une infraction pénale au regard du droit
                 australien en divulguant des informations sur les activités de ce service et
                 pourrait ainsi avoir compromis sa sécurité nationale, notamment en met‑
                 tant en danger la vie d’autres agents dudit service.

                                                                                              54




8 CIJ1061.indb 237                                                                                  25/03/15 08:46

                                 saisie et détention (op. diss. greenwood)                    198

                    9. Ce bref exposé du contexte souligne à lui seul la nécessité, pour la Cour,
                 de se montrer particulièrement prudente en la présente espèce. En premier
                 lieu, étant donné que certains éléments importants de ce contexte font l’objet
                 d’une procédure devant une autre juridiction, ils ne constituent pas des ques‑
                 tions sur lesquelles la Cour peut se prononcer ou par lesquelles elle devrait se
                 laisser influencer. C’est au tribunal arbitral, et non à la Cour, qu’il revient de
                 statuer sur le bien‑fondé de l’affirmation du Timor‑Leste selon laquelle l’Aus‑
                 tralie aurait installé des micros dans les bureaux de son gouvernement à Dili
                 et obtenu ainsi des informations importantes sur sa position dans le cadre des
                 négociations concernant un traité relatif aux ressources de la mer de Timor ;
                 c’est aussi au tribunal qu’il revient de statuer, le cas échéant, sur les consé‑
                 quences de ces agissements du point de vue de la validité dudit traité et de la
                 responsabilité de l’Australie. Quant à la question de savoir si un ancien agent
                 de l’ASIS a violé le droit pénal australien, elle doit être tranchée par les juri‑
                 dictions australiennes compétentes. La Cour ne peut donc se prononcer que
                 sur les allégations relatives à la saisie de documents dans les locaux de l’avocat
                 australien du Timor‑Leste et sur les justifications que l’Australie pourrait
                 avancer à cet égard. Encore ce point doit-il être réservé à la phase de l’examen
                 au fond de la présente instance. S’il convient que la Cour, dans toute affaire
                 dans laquelle lui a été présentée une demande en indication de mesures
                 conservatoires, veille à ne pas aborder des questions qui ne pourront être
                 examinées qu’au stade du fond, cet aspect était, en l’espèce, compliqué par le
                 fait que le fond du différend dont elle est saisie, quoique lié à celui de la pro‑
                 cédure soumise au tribunal arbitral et de toute action susceptible d’être enga‑
                 gée devant les juridictions australiennes, doit en rester distinct.
                    10. La Cour voit également sa tâche compliquée par la nature des allé‑
                 gations formulées par les Parties. Il est rarement aisé de statuer sur des
                 questions ayant trait à la sécurité nationale. Or, en la présente affaire, tant
                 celle du Timor‑Leste que celle de l’Australie peut se révéler être en jeu.
                 Comme chacun sait, le traitement d’éléments provenant de services de ren‑
                 seignement ainsi que d’assertions portant sur les activités de ces services est
                 ardu quel que soit le système juridique dans lequel on se trouve. Cela a
                 encore accru la difficulté qui se pose toujours à la Cour au stade des mesures
                 conservatoires, à savoir qu’elle ne dispose que de fort peu de moyens de
                 preuve ou d’informations concernant les faits qui lui sont soumis. En l’es‑
                 pèce, il est parfaitement compréhensible que le Timor‑Leste redoute que la
                 perquisition effectuée dans les locaux professionnels de son avocat ait per‑
                 mis au Gouvernement australien d’avoir connaissance de conseils juri‑
                 diques et techniques ainsi que d’échanges de correspondance susceptibles
                 de donner à l’Australie, de manière pour le moins inéquitable, un net avan‑
                 tage dans le cadre de la procédure d’arbitrage et d’une éventuelle négocia‑
                 tion à venir avec le Timor‑Leste au sujet de la mer de Timor. Celui-ci ne
                 sait cependant pas exactement quels documents sont en la possession de
                 l’Australie. Cette dernière, pour sa part, a indiqué à la Cour que, les ayant
                 placés sous scellés pour faire suite à la demande du président (ordonnance,
                 par. 9 et 37), elle n’en connaissait pas la teneur (voir les déclarations du
                 Solicitor‑General de l’Australie (CR 2014/4, p. 9 et 17 (Gleeson))), mais

                                                                                                55




8 CIJ1061.indb 239                                                                                    25/03/15 08:46

                                    saisie et détention (op. diss. greenwood)                            199

                 s’est dite préoccupée de ce que ces documents puissent contenir des infor‑
                 mations importantes pour la vie de membres de ses services de renseigne‑
                 ment et l’intégrité de ses méthodes de collecte de renseignements. La Cour
                 s’est donc vue contrainte de traiter une question délicate en disposant de
                 moins d’informations encore que cela n’est habituellement le cas dans le
                 cadre d’une demande en indication de mesures conservatoires.
                    11. Cela ne signifie toutefois nullement que la Cour aurait dû s’abstenir
                 d’exercer les pouvoirs que lui confère l’article 41 du Statut. En effet, elle a
                 la responsabilité de tout mettre en œuvre pour éviter qu’un préjudice irré‑
                 parable ne soit causé aux droits plausibles allégués par un Etat partie à
                 une procédure devant elle avant de statuer sur sa compétence ou au fond.
                 Ce nonobstant, les considérations qui précèdent donnent à penser qu’elle
                 devait faire preuve de prudence, en s’assurant qu’il avait bien été satisfait
                 aux critères régissant l’indication de mesures conservatoires, en tenant
                 compte des droits plausibles des deux Parties et en n’allant pas au‑delà de
                 ce qui était nécessaire pour protéger les droits de chacune d’elles.
                    12. Je suis d’accord avec la Cour pour estimer qu’il a été satisfait aux trois
                 premiers critères régissant l’indication de mesures conservatoires. Il ne fait
                 aucun doute que les dispositions que le Timor‑Leste a invoquées à cet effet
                 constituent, au moins prima facie, une base sur laquelle la compétence de la
                 Cour pourrait être fondée, ce que l’Australie n’a d’ailleurs pas contesté 2.
                 Dans son ordonnance, la Cour a en outre considéré à juste titre que le
                 Timor‑Leste avait démontré qu’il possédait des droits plausibles. A cet égard,
                 je souscris aussi bien à la définition qu’elle a donnée de ces droits plausibles,
                 « à savoir le droit de conduire une procédure d’arbitrage ou des négociations
                 sans ingérence de la part de l’Australie, y compris le droit à la confidentialité
                 de ses communications avec ses conseillers juridiques et à la non‑ingérence
                 dans lesdites communications » (ordonnance, par. 28), qu’au fait qu’elle n’ait
                 pas jugé utile, à ce stade de l’instance, de se pencher sur les droits plus géné‑
                 raux allégués par le Timor‑Leste. Je ne suis pas certain que ces droits puissent
                 être déduits des paragraphes 1 et 3 de l’article 2 de la Charte des Nations
                 Unies plutôt que d’un principe général de droit concernant la confidentialité
                 des communications avec des conseillers juridiques, mais il s’agit là d’une
                 question de fond. Enfin, je conviens qu’il existe bien un lien entre les droits
                 allégués par le Timor‑Leste et les mesures que la Cour a indiquées.
                    13. En revanche, je ne partage pas les vues de la Cour en ce qui
                 concerne l’application du quatrième critère, qui exige que les mesures
                 indiquées soient nécessaires pour prévenir un risque réel et imminent
                 qu’un préjudice irréparable soit causé aux droits en question. Je ne suis
                 pas d’accord avec la majorité, qui a jugé que ce risque existait en dépit de
                 l’engagement pris envers la Cour par l’Attorney‑General de l’Australie.
                 Hormis sur un point, je pense au contraire que cet engagement était suffi‑
                 sant pour prévenir le préjudice redouté par le Timor‑Leste. Pour le com‑
                 prendre, il convient d’examiner ledit engagement plus avant.

                    2 L’Australie s’est toutefois réservé le droit de contester à un stade ultérieur la compé‑

                 tence de la Cour ou la recevabilité de la requête.

                                                                                                           56




8 CIJ1061.indb 241                                                                                               25/03/15 08:46

                                 saisie et détention (op. diss. greenwood)                  200

                     14. L’Australie a pris plusieurs engagements devant la Cour et le tribu‑
                 nal arbitral, mais seul celui du 21 janvier 2014 était pertinent aux fins de
                 déterminer s’il existait ou non un risque de préjudice irréparable. C’est
                 qu’en effet les autres engagements étaient soit implicitement contenus dans
                 celui-ci, soit uniquement destinés à maintenir le statu quo en attendant que
                 la Cour se prononce sur la demande en indication de mesures conserva‑
                 toires. Ainsi, comme suite à la lettre datée du 18 décembre 2013 que le pré‑
                 sident de la Cour lui avait adressée dans l’exercice des pouvoirs que lui
                 confère le paragraphe 4 de l’article 74 du Règlement (ordonnance, par. 9),
                 l’Australie avait placé les documents sous scellés et s’était engagée à ce
                 qu’aucun de ses fonctionnaires n’en prenne connaissance avant que la Cour
                 ne rende sa décision sur la demande en indication de mesures conserva‑
                 toires (ibid., par. 37). Bien que cet engagement ait constitué une réponse
                 tout à fait appropriée à la lettre du président, il expirait à la lecture de la
                 présente ordonnance et était donc dépourvu de pertinence aux fins d’établir
                 si des mesures conservatoires étaient nécessaires en ce qui concerne la
                 période qui s’écoulerait entre la lecture de l’ordonnance et le prononcé de
                 l’arrêt définitif de la Cour.
                     15. L’engagement du 21 janvier 2014, en revanche, était d’une
                 tout autre nature, puisque, dans une lettre datée de ce même jour,
                 ­l’Attorney-General avait précisé ce qui suit :
                        « Attendu que,
                      A. En ma qualité d’Attorney‑General du Commonwealth d’Australie,
                         je suis notamment chargé de l’administration de l’Australian Secu‑
                         rity Intelligence Organisation Act de 1979 et de la conduite de la
                         présente procédure ;
                      B. Je suis informé de ce que le service de renseignement intérieur de
                         l’Australie (Australian Security Intelligence Organisation (ASIO))
                         a exécuté un mandat de perquisition dans les locaux occupés par
                         le cabinet de M. Bernard Collaery, et pris possession, à cette occa‑
                         sion, de certains éléments (ci‑après « les éléments en cause ») ;
                      C. Le 19 décembre 2013, j’ai pris, auprès du tribunal arbitral consti‑
                         tué en application du traité de 2002 relatif à la mer du Timor, un
                         engagement écrit prévoyant des restrictions en ce qui concerne
                         l’utilisation des éléments en cause ;
                      D. Le 20 janvier 2014, le Gouvernement du Timor‑Leste a exprimé,
                         devant la Cour internationale de Justice (ci‑après « la Cour »), des
                         préoccupations au sujet de l’utilisation des éléments en cause en
                         dehors du cadre de l’arbitrage.
                        Je déclare à la Cour que :
                      1. Je n’ai moi‑même pas pris connaissance et n’ai pas cherché à
                         prendre connaissance du contenu des éléments en cause ou de
                         toutes informations qui en découleraient ;
                      2. Aucune circonstance ne nécessite, pour autant que je sache, que

                                                                                             57




8 CIJ1061.indb 243                                                                                 25/03/15 08:46

                                 saisie et détention (op. diss. greenwood)                  201

                          je prenne connaissance du contenu des éléments en cause ou de
                          toutes informations qui en découleraient ;
                      3. J’ai donné pour instruction à l’ASIO de faire en sorte que le
                          contenu des éléments en cause et toutes informations qui en décou‑
                          leraient ne soient, en aucune circonstance, divulgués à quiconque
                          et à quelque fin que ce soit, hormis pour des questions de sécurité
                          nationale (notamment dans le cadre de la saisine des autorités
                          chargées de l’application de la loi et de poursuites), jusqu’à ce que
                          la Cour ait définitivement statué dans la présente procédure ou
                          qu’elle en ait décidé autrement à un stade ultérieur ou antérieur.
                         Je prends devant la Cour, jusqu’à ce que celle‑ci ait définitivement
                      statué dans la présente procédure ou qu’elle en ait décidé autrement
                      à un stade ultérieur ou antérieur, l’engagement
                      1. De ne pas prendre moi‑même connaissance ni chercher de quelque
                          autre manière à avoir connaissance du contenu des éléments en
                          cause ou de toutes informations qui en découleraient ;
                      2. Dans le cas où serait portée à ma connaissance une circonstance,
                          quelle qu’elle soit, qui nécessiterait que je prenne connaissance de
                          ces éléments et données, d’en informer tout d’abord la Cour, et de
                          prendre alors devant elle d’autres engagements ;
                      3. De faire en sorte qu’aucune entité du Gouvernement australien n’uti‑
                          lise lesdits éléments à quelque fin que ce soit, hormis pour des ques‑
                          tions de sécurité nationale (notamment dans le cadre de la saisine
                          des autorités chargées de l’application de la loi et de poursuites) ;
                      4. De faire en sorte, sans préjudice de ce qui précède, qu’aucune
                          entité du Gouvernement australien ne puisse avoir accès auxdits
                          éléments et à toutes informations qui en découleraient à toute fin
                          ayant trait à l’exploitation des ressources de la mer du Timor ou
                          aux négociations à ce sujet, ou à la conduite de :
                           a) la présente procédure et
                           b) l’arbitrage mentionné au point C ci‑dessus. »

                    Ainsi que cela a été consigné dans la présente ordonnance, l’agent du
                 défendeur a indiqué devant la Cour que l’Attorney‑General avait le pou‑
                 voir de prendre des engagements liant l’Australie au regard tant du droit
                 australien que du droit international (CR 2014/2, p. 9 (Reid) et CR 2014/4,
                 p. 27 (Reid), cités au paragraphe 44 de l’ordonnance).
                    16. L’Australie a précisé l’engagement de son Attorney‑General en
                 répondant aux questions qui lui ont été posées par certains membres de la
                 Cour. Ainsi, en réponse à la question de savoir « dans quelles circonstances
                 l’engagement de l’Attorney‑General expirerait … avant l’arrêt de la Cour »
                 (CR 2014/2, p. 49), le Solicitor‑General de l’Australie a indiqué ce qui suit :
                      « l’engagement n’expirera pas. Il s’agissait simplement de ménager la
                      possibilité d’un autre cas de figure, faisant suite à la décision de la
                      Cour. Aucune circonstance autre que celles qui sont mentionnées au

                                                                                             58




8 CIJ1061.indb 245                                                                                 25/03/15 08:46

                                 saisie et détention (op. diss. greenwood)                  202

                     deuxième point ne l’exigerait. Ce deuxième point visait à préciser que
                     si de nouvelles circonstances imposaient — pour des raisons que
                     nous n’envisageons pas actuellement — à l’Attorney‑General de
                     prendre connaissance du contenu des documents, l’Australie com‑
                     mencerait par en informer la Cour, en en avisant le Timor‑Leste, et
                     s’abstiendrait d’agir avant que celle‑ci n’ait pu se pencher sur la ques‑
                     tion. » (CR 2014/4, p. 20 (Gleeson).)
                 Il s’agissait donc d’un engagement sans limitation de durée, ne pouvant
                 être modifié qu’avec le consentement de la Cour.
                    17. L’Australie a également été interrogée sur le lien entre les troisième
                 et quatrième points de l’engagement, « étant donné que ce dernier [le qua‑
                 trième point] [contenait] l’expression « sans préjudice de ce qui précède » ».
                 La question était la suivante :
                        « Si l’Australie souhaite, « à des fins de sécurité nationale », fournir
                     des éléments ou informations qui auraient été obtenus à une entité
                     du Gouvernement australien exerçant des responsabilités dans les
                     domaines décrits au point 4, pourrait‑elle le faire tout en respectant
                     l’engagement de l’Attorney‑General ? » (CR 2014/2, p. 49.)
                 Le Solicitor‑General s’est montré formel :
                        « La réponse à la seconde question … est « non ».
                        Le quatrième point avait pour seul objectif de préciser que les
                     questions concernant la mer de Timor et les négociations y afférentes,
                     ainsi que la conduite des procédures devant la présente Cour et le
                     tribunal, ne relevaient pas des questions de « sécurité nationale »
                     visées au troisième point. » (CR 2014/4, p. 20 (Gleeson).)
                 Autrement dit, l’Australie s’était engagée à ne communiquer, hormis avec
                 le consentement de la Cour, aucun des éléments saisis, ou des informa‑
                 tions qui en découleraient, à quiconque participant aux procédures devant
                 la Cour ou le tribunal arbitral, ou susceptible de prendre part à d’éven‑
                 tuelles futures négociations entre l’Australie et le Timor‑Leste concernant
                 la mer de Timor.
                    18. L’engagement portait sur une divulgation future des éléments saisis
                 ou des informations qui en découleraient, mais, en réponse à une autre
                 question d’un membre de la Cour (CR 2014/2, p. 49), le Solicitor‑General
                 de l’Australie a assuré que, à ce stade, aucune information découlant des‑
                 dits éléments ou de notes qui auraient été prises pendant l’exécution du
                 mandat de perquisition n’avait été communiquée à une quelconque per‑
                 sonne participant à la procédure d’arbitrage ou susceptible de prendre
                 part à d’éventuelles futures négociations concernant la mer de Timor
                 (CR 2014/4, p. 20‑21 (Gleeson)).
                    19. Enfin, un membre de la Cour a posé à l’Australie la question sui‑
                 vante :
                       « Dans l’hypothèse où une action serait engagée en Australie, un
                     quelconque document saisi ou renseignement obtenu à partir des

                                                                                             59




8 CIJ1061.indb 247                                                                                 25/03/15 08:46

                                 saisie et détention (op. diss. greenwood)                  203

                      documents saisis sera‑t‑il divulgué dans le cadre de la procédure, de
                      sorte qu’il pourrait être porté à la connaissance de personnes partici‑
                      pant à l’arbitrage, à la procédure devant la présente Cour ou à toute
                      négociation [concernant la mer de Timor] ? » (CR 2014/2, p. 49‑50.)
                 La réponse du Solicitor‑General a été la suivante :
                         « [S]i les documents se trouvent toujours en la possession de l’ASIO
                      ou du parquet, l’Australie saisira le tribunal [c’est‑à‑dire le tribunal
                      australien] conformément au National Security Information (Crimi‑
                      nal and Civil Proceedings) Act de 2004 [loi de 2004 sur le renseigne‑
                      ment en matière de sécurité nationale (procédures pénale et civile)] …
                      afin de garantir que les personnes en question ne prennent pas
                      connaissance des informations.
                         En pareil cas, l’Attorney‑General s’engage vis‑à‑vis de la Cour à
                      donner pour instruction au Commonwealth Director of Public Prose‑
                      cutions d’invoquer les dispositions pertinentes de cette loi. Et, dans
                      l’hypothèse improbable où des poursuites seraient engagées avant le
                      règlement du présent différend, l’Attorney‑General s’engage, par mon
                      intermédiaire, à informer le tribunal concerné [c’est‑à‑dire le tribunal
                      australien qui aura été saisi] de l’engagement que je viens de prendre
                      auprès de vous, et demandera que soient ordonnées les mesures néces‑
                      saires pour limiter la diffusion des informations. Enfin, dans l’hypo‑
                      thèse non moins improbable où de telles mesures ne seraient pas
                      prises, l’Attorney‑General en référera à la Cour avant que ne soit prise
                      toute nouvelle initiative en Australie. » (CR 2014/4, p. 21 (Gleeson).)
                    20. Par le passé, la Cour a déjà tenu compte d’un engagement formel
                 quant à un comportement futur — engagement comparable à celui qu’a
                 pris l’Australie en la présente espèce — et conclu que, au vu de cet engage‑
                 ment, il n’existait aucun risque de préjudice irréparable (voir Questions
                 concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal),
                 mesures conservatoires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009,
                 p. 155, par. 71‑72). Dans une autre instance introduite devant elle, la Cour
                 a également pris note d’un engagement formel portant sur une situation
                 existante (voir Différend maritime (Pérou c. Chili), arrêt, C.I.J. Recueil
                 2014, p. 65, par. 178). Ainsi qu’elle l’a indiqué dans la présente ordonnance,
                      « [l]a Cour n’a aucune raison de penser que l’engagement écrit en
                      date du 21 janvier 2014 ne sera pas respecté par l’Australie. Dès lors
                      qu’un Etat a pris un tel engagement quant à son comportement, il
                      doit être présumé qu’il s’y conformera de bonne foi. » (Ordonnance,
                      par. 44.)
                    21. Il ressort implicitement du paragraphe 44 de l’ordonnance et de
                 l’approche de la Cour en l’affaire Belgique c. Sénégal qu’un engagement
                 formel tel que celui de l’Australie, pris au cours d’une instance introduite
                 devant la Cour, est juridiquement contraignant au regard du droit inter‑
                 national et qu’il crée des obligations juridiques pour l’Etat qui le contracte.

                                                                                             60




8 CIJ1061.indb 249                                                                                 25/03/15 08:46

                                 saisie et détention (op. diss. greenwood)                    204

                    22. Dès lors, la Cour aurait‑elle dû suivre l’approche qu’elle avait adoptée
                 en l’affaire Belgique c. Sénégal et considérer que l’engagement australien (tel
                 que précisé à l’audience) suffisait à démontrer qu’il n’existait pas de risque
                 réel et imminent qu’un préjudice irréparable soit causé ? Pour répondre à
                 cette question, il convient d’examiner à la fois le droit en cause, tel que défini
                 par la Cour, et les risques identifiés par le Timor‑Leste et par elle‑même.
                    23. Le droit faisant l’objet de la demande principale du Timor‑Leste,
                 dont la Cour a jugé que la plausibilité avait été établie et que, partant, il
                 devait être protégé au moyen de mesures conservatoires (pour autant que
                 les autres conditions soient remplies), était le « droit de communiquer de
                 manière confidentielle avec ses conseils et avocats au sujet de questions
                 faisant l’objet d’une procédure arbitrale en cours et de futures négocia‑
                 tions entre les Parties » (ordonnance, par. 27 ; voir également par. 28).
                 Quant au risque, identifié par le Timor‑Leste, qu’un préjudice irréparable
                 soit causé à ce droit, il était que les éléments saisis dans les locaux profes‑
                 sionnels de son avocat, ou les informations qui en découleraient, par‑
                 viennent aux responsables de la conduite de l’arbitrage ou d’éventuelles
                 futures négociations au nom de l’Australie. C’est pourquoi le conseil du
                 Timor‑Leste a déclaré ce qui suit :
                         « Notre action vise, en substance, à faire en sorte que les éléments
                      saisis de manière illicite ne soient mis à la disposition d’aucune per‑
                      sonne jouant un quelconque rôle dans les relations diplomatiques ou
                      commerciales qu’entretiennent l’Australie et le Timor‑Leste au sujet de
                      la mer de Timor et de ses ressources. Cela vaut notamment, mais non
                      exclusivement, pour toutes les personnes jouant un rôle dans le cadre
                      de l’arbitrage en cours. » (CR 2014/1, p. 33‑34 (sir Michael Wood).)
                    24. C’est ce risque que soit compromise la position du Timor‑Leste
                 dans le cadre de l’arbitrage et d’éventuelles futures négociations, dans
                 l’hypothèse où les éléments saisis seraient divulgués à une quelconque
                 personne participant à cet arbitrage ou susceptible de prendre part à ces
                 négociations au nom de l’Australie, qui s’est révélé déterminant pour la
                 Cour (voir ordonnance, par. 42).
                    25. Or, c’est précisément ce risque que l’engagement de l’Attorney-­
                 General, à condition d’être respecté, visait à écarter. Tel que précisé
                 devant la Cour, cet engagement était le suivant :
                 1) aucun des éléments saisis ou des informations qui en découleraient
                    n’avait, à ce stade, été divulgué à une quelconque personne participant
                    à la procédure d’arbitrage ou à l’instance introduite devant la Cour ou
                    susceptible de prendre part à d’éventuelles futures négociations au sujet
                    de la mer de Timor ;
                 2) aucun des éléments saisis ou des informations qui en découleraient ne
                    serait divulgué à une quelconque personne participant à la procédure
                    d’arbitrage ou à l’instance introduite devant la Cour ou susceptible de
                    prendre part à d’éventuelles futures négociations au sujet de la mer de
                    Timor avant que la Cour n’ait rendu son arrêt définitif en l’espèce ;

                                                                                                61




8 CIJ1061.indb 251                                                                                    25/03/15 08:46

                                 saisie et détention (op. diss. greenwood)                 205

                 3) dans l’hypothèse où une procédure pénale serait engagée en Australie
                    avant que la Cour n’ait rendu son arrêt définitif en l’espèce, il serait
                    demandé au tribunal australien de prendre des mesures spéciales pour
                    faire en sorte qu’aucun des éléments saisis ou des informations qui en
                    découleraient ne soit divulgué d’une manière permettant à une quel‑
                    conque personne participant à la procédure d’arbitrage ou à l’instance
                    introduite devant la Cour ou susceptible de participer aux éventuelles
                    futures négociations au sujet de la mer de Timor d’en prendre connais‑
                    sance, et, au cas où le tribunal australien refuserait d’ordonner pareilles
                    mesures, l’Australie ne poursuivrait pas la procédure devant ses juridic‑
                    tions avant d’avoir donné à la Cour la possibilité de se prononcer sur la
                    question.
                    26. Cet engagement était bien plus précis et détaillé que celui qui avait
                 été pris en l’affaire Belgique c. Sénégal. La Cour ayant par ailleurs jugé
                 qu’il n’y avait aucune raison de penser que l’Australie ne respecterait pas
                 l’engagement qu’elle avait contracté envers elle, je ne puis conclure à
                 l’existence d’un risque réel et imminent qu’une quelconque information
                 en cause parvienne à une personne participant à la procédure d’arbitrage
                 ou à la présente instance ou susceptible de prendre part à d’éventuelles
                 futures négociations entre les Parties au sujet de la mer de Timor. Or, la
                 Cour est arrivée à une conclusion différente au motif que,
                     « une fois communiquées à tout fonctionnaire habilité aux fins visées
                     dans l’engagement écrit en date du 21 janvier 2014, les informations
                     contenues dans les éléments saisis [auraient pu] parvenir à des tiers,
                     et la confidentialité de ces éléments [aurait pu] être violée » (ordon‑
                     nance, par. 46).
                    27. Bien que je comprenne et partage tout à fait le souci de la Cour de
                 préserver la confidentialité de documents qui paraissent assurément sen‑
                 sibles et susceptibles de donner à l’Australie un avantage on ne peut plus
                 inéquitable dans le cadre de la procédure d’arbitrage en cours et, peut‑être,
                 d’éventuelles futures négociations, il y a tout de même lieu de s’interroger
                 sur le raisonnement qui sous-tend le passage précité. La possibilité que
                 des informations soient divulguées par suite d’une action introduite en
                 Australie était couverte par l’engagement supplémentaire pris oralement
                 par le Solicitor‑General et cité au paragraphe 19 ci‑dessus. Peut‑être la
                 Cour avait-elle à l’esprit la possibilité d’une divulgation par un agent de
                 l’ASIO habilité à examiner les éléments en cause pour des raisons tou‑
                 chant à la sécurité nationale, mais cette préoccupation n’est guère compa‑
                 tible avec ce qu’elle a dit au paragraphe 44 de son ordonnance, à savoir
                 qu’elle n’avait aucune raison de douter que l’Australie se conformerait à
                 l’engagement. Un Etat ne peut agir que par l’intermédiaire de ses fonc‑
                 tionnaires et, au regard du principe codifié à l’article 4 des articles de la
                 CDI sur la responsabilité de l’Etat, un agent de l’ASIO est un organe de
                 l’Etat australien. Le fait que la Cour dise qu’elle pense que l’Australie se
                 conformera de bonne foi à son engagement, tout en doutant que certains

                                                                                            62




8 CIJ1061.indb 253                                                                                25/03/15 08:46

                                  saisie et détention (op. diss. greenwood)                     206

                   des organes de cet Etat l’honorent également, est donc contradictoire.
                   Quand bien même un agent de l’ASIO agirait de manière non autorisée,
                   son comportement resterait celui de l’Australie dès lors qu’il opérerait en
                   sa qualité officielle (article 7 des articles de la CDI sur la responsabilité de
                   l’Etat), et l’on voit mal comment il pourrait en aller autrement en cas de
                   divulgation d’informations d’un agent à un autre. Je reconnais que la pos‑
                 sibilité d’une divulgation fortuite n’était pas écartée, mais, compte tenu de
                 la nature des considérations de sécurité en cause, cela semblait impro‑
                 bable, le Timor‑Leste n’ayant d’ailleurs pas évoqué pareille éventualité.
                      28. Au vu de ce qui précède, je suis d’avis que l’engagement que
                 ­l’Attorney-General de l’Australie avait pris le 21 janvier 2014 permettait
                  d’écarter le risque que les éléments en cause (ou les informations susceptibles
                  d’en découler) fussent divulgués selon des modalités préjudiciables au
                  Timor‑Leste dans le cadre de la procédure d’arbitrage ou d’éventuelles
                  négociations concernant la mer de Timor. La Cour a cependant jugé que
                  l’engagement « contribu[ait certes] de manière importante à atténuer le
                  risque imminent … mais [qu’il] ne supprim[ait] pas entièrement ce risque »
                  (ordonnance, par. 47). C’est sur cette base qu’elle a enjoint à l’Australie de
                  placer sous scellés les éléments saisis (ibid., point 2 du dispositif)) et de faire
                  en sorte que leur contenu ne soit d’aucune manière utilisé au détriment du
                  Timor‑Leste (ibid., point 1 du dispositif). Cette approche pourrait refléter
                  la volonté bien compréhensible de s’entourer d’un maximum de précau‑
                  tions, mais, selon moi, elle va malheureusement bien au‑delà ; si l’on peut
                  raisonnablement considérer que le point 1 du dispositif est bien l’expression
                  de cette volonté, le point 2, quant à lui, l’excède très largement. En exigeant
                  que les éléments saisis soient conservés sous scellés jusqu’à ce que la Cour
                  rende son arrêt définitif, cette mesure prive en effet l’Australie de toute
                  ­possibilité (jusqu’à la date du prononcé de cet arrêt) de les faire examiner
                   par ses agents de renseignement en vue de déterminer si l’ancien agent de
                   l’ASIS a effectivement divulgué des informations à l’avocat australien du
                   Timor‑Leste et surtout, le cas échéant, si cette divulgation risque de mettre
                   en danger d’autres agents de l’ASIS ou de l’ASIO. Elle empêche également
                   l’Australie de faire usage desdits éléments (ne serait‑ce que de manière pré‑
                   liminaire) dans le cadre de son enquête sur ce qu’elle a qualifié d’infraction
                   grave commise par un ressortissant australien. Or, à mon sens, il est clair
                   que les droits de l’Australie d’exercer sa compétence pénale et de protéger
                   la sécurité de ses agents devaient, eux aussi, être considérés comme plau‑
                   sibles. Lorsqu’elle détermine quelles sont les mesures conservatoires qu’il
                   convient d’indiquer, la Cour devrait tenir compte des droits plausibles des
                   deux parties à l’instance. En particulier, il lui faut réfléchir soigneusement
                   avant d’adopter une mesure qui, afin de protéger les droits de la partie
                   adverse (en l’occurrence le Timor‑Leste) contre un risque qu’elle a elle‑même
                   jugé faible, empêchera totalement l’autre partie (en l’occurrence l’Australie)
                   d’exercer ses droits plausibles. Si la Cour s’était contentée d’accepter l’enga‑
                   gement pris par l’Australie ou de s’arrêter au point 1 du dispositif, elle
                   aurait respecté les droits plausibles des deux Parties, plutôt que d’adopter
                   une mesure qui ne tient aucun compte de ceux de l’Australie.

                                                                                                  63




8 CIJ1061.indb 255                                                                                      25/03/15 08:46

                                saisie et détention (op. diss. greenwood)                 207

                    29. L’une des conditions préalables à l’indication de mesures conserva‑
                 toires relativement aux éléments saisis n’étant pas remplie, je me suis vu
                 dans l’obligation de voter contre les mesures indiquées aux points 1 et 2
                 du dispositif, qui ont trait à ces éléments. Quand bien même j’aurais
                 considéré qu’il avait été satisfait à la condition préalable de l’existence
                 d’un risque réel et imminent, j’aurais tout de même, pour les motifs expo‑
                 sés au paragraphe 28 de la présente opinion, voté contre le point 2.
                    30. Le point 3 du dispositif, en revanche, est d’un autre ordre, puisqu’il
                 ne porte pas sur l’usage qui pourrait être fait des éléments saisis ou des
                 informations susceptibles d’en découler, mais sur la possibilité d’une ingé‑
                 rence future de l’Australie dans les communications entre le Timor‑Leste
                 et ses conseillers juridiques. Etant donné que certains des documents sai‑
                 sis se rapportent clairement à des conseils juridiques ainsi qu’à la prépa‑
                 ration de l’arbitrage à venir et qu’ils émanent de l’avocat du Timor‑Leste,
                 il était parfaitement compréhensible que celui‑ci redoute une éventuelle
                 ingérence future et demande à l’Australie de lui assurer qu’il n’y en aurait
                 pas. Or, à ma surprise, l’engagement pris par l’Attorney‑General restait
                 muet sur ce point. En l’absence de tout engagement contraire, j’admets
                 donc qu’il existait un risque réel et imminent d’ingérence future dans les
                 communications entre le Timor‑Leste et ses avocats, risque qui exigeait
                 une intervention de la Cour. C’est pourquoi j’ai voté en faveur du point 3.
                    31. A l’audience, le conseil principal du Timor‑Leste a requis avec élo‑
                 quence une « condamnation claire, ferme et sévère de ce que l’Australie
                 a[vait] fait » (CR 2014/1, p. 30 (sir Elihu Lauterpacht, QC)). Il ne m’a
                 cependant pas semblé qu’il s’attendait à ce que la Cour fasse une déclara‑
                 tion à cet effet au stade actuel de la procédure. La question de savoir si
                 pareille condamnation est appropriée ne pourra être tranchée qu’au
                 moment où, le cas échéant, la Cour se prononcera sur le fond. Les mesures
                 conservatoires ont pour seul but de protéger des droits dont l’existence et
                 l’applicabilité peuvent être reconnues ultérieurement. Elles ne doivent pas
                 préjuger d’un arrêt au fond en réprouvant ou en approuvant les actes de
                 l’une ou l’autre des parties. Mon vote sur les différents points du disposi‑
                 tif de la présente ordonnance ne saurait donc être interprété comme une
                 condamnation, de ma part, de ce qui s’est produit.

                 (Signé) Christopher Greenwood.




                                                                                           64




8 CIJ1061.indb 257                                                                               25/03/15 08:46

